Custer, Judge.
In cases involving collisions between motor vehicles at street intersections, questions of comparative or contributory negligence and proximate cause are peculiarly for the jury. Thomas v. Carroll, 97 Ga. App. 181 (102 SE2d 617). A petition alleging that the plaintiff, traveling at a legal speed of less than 25 miles per hour, had the right of way at an intersection, and that the defendant’s tractor-trailer combination, approaching on the cross street, failed to1 stop at a stop sign, but entered the highway and turned in front of plaintiff’s vehicle when the plaintiff was within only a few yards of the intersection, making it impossible for the plaintiff to avoid a collision, was not subject to' general demurrer on the ground that it failed to set out a cause of action. Shipman v. Johnson, 87 Ga. App. 538 ( 74 SE2d 557).

Judgment affirmed.


Carlisle, P. J., and Eberhardt, J., concur.